Title: To George Washington from William Alexander, 10 September 1794
From: Alexander, William
To: Washington, George


               
                  Sir,
                  Elkton [Md.] Sepr 10th 1794.
               
               Encouraged by my friends, I take up my Pen to ask you for the appointment, of Naval Officer, for the District of Baltimore; which if conferred on me, I flatter myself, it will be executed with the Stricktest propriety.  As Offices, flow through the channel of Favor, when candidates, are equally qualified to execute them—permit me, Sir, in that case, to offer an argument in my favor?  that there is no man in the Community, who has a higher sense of your Virtues, & eminent Services, to your Country than myself—I have declared it, in my most reflecting moments, that was it possible, to be so ordained, for you to suffer an innocent death, that I would at any moment die for you, as I thought you worthy of dying for, in this assertion, I beleive, no man who hear’d
                  
                  me, & knew my character, doubted my veracity—I this moment appeal to the Searcher of all hearts, if I made the declaration, with a view of its ever assailing your Ears, or with any interested motive whatever, & if I know myself, it did not spring from self-conceit. Had I deemed it necessary, I could have obtained certificates, favorable to my character, from many of the first characters in & around Baltimore, I being well known to them, & some of them my connexions—Should, further particulars relative to my character, be necessary, than are contained in the enclosed Certificates, I take the liberty of referring, the President, to Chief Justice McKean, John Barclay Esqr., or Mr John B. Bordley.
               If Mr Delosier should be appointed, Naval Officer, the Appointment of Surveyor would be equally acceptable—If Nathaniel Ramsey Esqr. should get the Appointment, the office of Marshall would be equally so.  Tho I have solicited either of the Appointments, your granting or refusing it, can make no alteration, in the manner you stand engravened on my heart. I have the honor to be, Sir, yr mo. Obedient & humble Servant
               
                  Wm Alexander
               
            